

116 HR 1932 IH: To amend the Internal Revenue Code of 1986 to treat as compensation for purposes of retirement contribution limitations any difficulty of care payments excluded from gross income.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1932IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Ms. Schrier (for herself, Ms. DelBene, Mr. Panetta, Mr. Thompson of California, Ms. Sánchez, Ms. Judy Chu of California, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat as compensation for purposes of retirement
			 contribution limitations any difficulty of care payments excluded from
			 gross income.
	
		1.Treating excluded difficulty of care payments as compensation for determining retirement
			 contribution limitations
			(a)Individual retirement accounts
 (1)In generalSection 408(o) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (5)Special rule for difficulty of care payments excluded from gross incomeIn the case of an individual who for a taxable year excludes from gross income under section 131 a qualified foster care payment which is a difficulty of care payment, if—
 (A)the deductible amount in effect for the taxable year under subsection (b), exceeds (B)the amount of compensation includible in the individual’s gross income for the taxable year,
							the individual may elect to increase the nondeductible limit under paragraph (2) for the taxable
			 year by an amount equal to the lesser of such excess or the amount so
			 excluded..
 (2)Effective dateThe amendments made by this section shall apply to contributions after the date of the enactment of this Act.
 (b)Defined contribution plansSection 415(c) of such Code is amended by adding at the end the following new paragraph:  (8)Special rule for difficulty of care payments excluded from gross income (A)In generalFor purposes of paragraph (1)(B), in the case of an individual who for a taxable year excludes from gross income under section 131 a qualified foster care payment which is a difficulty of care payment, the participant’s compensation, or earned income, as the case may be, shall be increased by the amount so excluded.
 (B)Contributions allocable to difficulty of care payments treated as after-taxAny contribution by the participant which is allocable to an amount so excluded— (i)shall be treated for purposes of this title as investment in the contract, and
 (ii)shall not cause a plan (and any arrangement which is part of such plan) to be treated as failing to meet any requirements of this chapter solely by reason of allowing any such contributions..
 (c)Effective dateThe amendment made by this subsection shall apply to plan years beginning after December 31, 2015. 